DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Claims 1 - 22 have been presented for examination.  Claims 1, 8 and 15 are currently amended.  Claims 21 – 22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejections under 35 U.S.C. § 102
Applicant’s arguments have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Perdix, S. “Towards minimal resources of measurement-based quantum computation”, in combination with the other prior art relied upon.

Response to Rejections under 35 U.S.C. § 103
Applicant’s arguments have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Perdix, S. “Towards minimal resources of measurement-based quantum computation”, in combination with the other prior art relied upon.

Claim Objections
Claim 22 is objected to because of the following informalities: there appears to be a typographical error in “fore each”.  The portion of the limitation is interpreted as “for each” for the prior art search.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. “Invariants of Quantum Programs: Characterisations and Generation” (henceforth “Ying (Invariants)”) in view of Perdix, S. “Towards minimal resources of measurement-based quantum computation” (henceforth “Perdix”).  Ying (Invariants) and Perdix are analogous art since they are in the same field of quantum program simulations.

With regard to claim 1, Ying (Invariants) teaches a method, comprising:
testing correctness of a quantum program by using assertions (Ying (Invariants) Page 823, Right invariants are used to the correctness of quantum programs “Of course, as in classical programming, the purpose of introducing invariants for quantum programs is to help us in their verification and analysis.  The following theorem shows that additive invariants can actually be used to prove partial correctness of quantum programs.”, and Page 818, Right “essential for verification of programs as well as analysis of algorithms. An invariant of a program at a location is an assertion that is always true when the location is reached.  It can be used to establish partial correctness of programs”)
about probabilities of incompatible measurements to test quantum states (Ying (Invariants) Page 819, Left the invariant is determined based on execution of the quantum program, where the quantum program comprises probabilities related to the state (about probabilities) “The abstract interpretation technique generates an invariant through an approximate symbolic execution of the program until an assertion is reached that remains unchanged by further execution”, and Page 820, Left measuring intermediate states prior to the invariant would change the operation of the quantum program (of incompatible measurements to test quantum states) “Measuring a classical system does not change its state, whereas the state of a quantum systems is changed after measuring it”, and Page 829, Right invariants are defined in terms of the measurements on three ancilla qubits (of incompatible measurements to test quantum states) 
    PNG
    media_image1.png
    294
    454
    media_image1.png
    Greyscale
)
against classical descriptions of expected states (Ying (Invariants) Page 823, Left an assertion O can be made for a quantum program 
    PNG
    media_image2.png
    132
    493
    media_image2.png
    Greyscale
, and Page 823, Right the assertion O is related to an expected value across resulting states after executing paths of the quantum program 
    PNG
    media_image3.png
    161
    466
    media_image3.png
    Greyscale
, and Page 820, Left “If we perform a measurement M on a system in state ρ, then an outcome m is observed with probability pm = tr(MmρMm†), and after that, the system will be in state MmρMm†/pm. Here, a major difference between classical and quantum systems occurs.”)

Ying (Invariants) does not appear to explicitly disclose: that incompatible measurements are associated with different incompatible operators.

However Perdix teaches:
incompatible measurements are based on Pauli operators (Perdix Page 3 
    PNG
    media_image4.png
    121
    772
    media_image4.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) with the method of observing classical outcomes using Pauli operators disclosed by Perdix.  One of ordinary skill in the art would have been motivated to make this modification in order to simulate desired quantum programs (Perdix Page 5 “any unitary transformation can be simulated by means of projective measurements only.”)

With regard to claim 21, Ying (Invariants) in view of Perdix teaches all the elements of the parent claim 1, and further teaches: 
wherein the different incompatible operators are X, Y, and X Pauli operators (Perdix Page 3 
    PNG
    media_image4.png
    121
    772
    media_image4.png
    Greyscale
)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Wang, D. “Weak, strong, and uniform quantum simulations” (henceforth “Wang (Weak)”).  Ying (Invariants), Perdix and Wang (Weak) are analogous art since they are in the same field of quantum program simulations.

claim 2, Ying (Invariants) in view of Perdix teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the testing is performed by a strong quantum simulator implemented in a classical computing device.

However Wang (Weak) teaches:
wherein the testing is performed by a strong quantum simulator implemented in a classical computing device. (Wang (Weak) Page 1, Left “the task of simulating quantum algorithms by classical computers, there could be different kinds of simulations, e.g., strong and weak simulations”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix with the method of using a strong quantum simulator to simulation a quantum algorithm disclosed by Wang (Weak).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently simulate quantum algorithms (Wang (Weak) Page 1, Left “Recently, it was shown that some special kinds of quantum algorithms and quantum circuits can be efficiently simulated by classical computers”)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Behera et al. “Experimental realization of quantum cheque using a five-qubit quantum computer” (henceforth “Behera”), and further in view of Patrzyk, J. “Graphical and programming support for .

With regard to claim 3, Ying (Invariants) and further in view of Perdix teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: loading the quantum program into a quantum computing device; and running the quantum program on the quantum computing device.

However Behera teaches:
loading the quantum circuit into a quantum computing device; and running the quantum circuit on the quantum computing device (Beher Figure 5 a quantum circuit to implement a secure cheque transaction 
    PNG
    media_image5.png
    137
    511
    media_image5.png
    Greyscale
, and Table 1 the same quantum circuit can be simulated or run experimentally (running the quantum circuit on the computing device), where the quantum circuit must be created on a device prior to running the experiment (loading the quantum circuit into a quantum computing device) 
    PNG
    media_image6.png
    203
    514
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix with the method of verifying a quantum circuit both on a simulator and experimentally disclosed by Behera.  One of ordinary skill in the art would have been motivated to make this modification in order to evaluate the performance of simulated and physical implementations of the quantum process (Behera Page 8 “In this process, by comparing both the theoretical and experimental density matrices of a quantum state, the accuracy of implementation can be tested”)

Ying (Invariants) in view of Perdix, and further in view of Behera does not appear to explicitly disclose: that the quantum circuit is analogous to a quantum program.

However Patrzyk (Graphical) teaches:
converting between a quantum circuit and code representation of a quantum process (Patrzyk (Graphical) Figure 5.3 
    PNG
    media_image7.png
    207
    636
    media_image7.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the implementation of quantum circuits disclosed by Ying (Invariants) in view of Perdix, and further in view of Behera with the direct correspondence between a quantum circuit and code disclosed by Patrzyk (Graphical).  One of ordinary skill in the art would have been motivated to make this modification in order to build or design quantum programs (Patrzyk (Graphical) 40 “QuIDE enables users to build quantum algorithms by designing quantum circuits graphically or by write program source code with functions from QuIDE simulation library.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of D’Ariano et al. “Quantum Theory is an Information Theory The Operational Framework and the Axioms” (henceforth “D’Ariano”), and further in view of “Quantum tomography” Wikipedia.com (henceforth “Wikipedia (Quantum tomography)”).  Ying (Invariants), Perdix, D’Ariano and Wikipedia (Quantum tomography) are analogous art since they are in the same field of quantum program simulations.

With regard to claim 4, Ying (Invariants) in view of Perdix teaches all the elements of the parent claim 1, and does not appear to explicitly teach: wherein the testing comprises applying a Choi-Jamilkowski isomorphism to reduce assertions about quantum states.

However D’Ariano teaches:
testing a quantum algorithm (D’Ariano Page 280 “The existence of incompatible observations, on the other hand, is the big conceptual departure of quantum physics from classical physics: the latter has no complementarity, hence no need of choosing the test, every test resorting to a single one: … In theories à la Bohm one considers a privileged observation, building up a construction to connect all the other incompatible observations to the privileged one:,”)
applying a Choi-Jamilkowski isomorphism to allow for process tomography (D’Ariano Page 278-279 states can be purified using a Choi-Jamiolkowski isomorphism which allows for process tomography 
    PNG
    media_image8.png
    118
    517
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    69
    481
    media_image9.png
    Greyscale
)


Ying (Invariants) in view of Perdix, and further in view of D’Ariano does not appear to explicitly teach: that the isomorphism reduces assertions about quantum states.

However Wikipedia (Quantum tomography) teaches:
using a process tomography to identify quantum states (Wikipedia (Quantum tomography) ancilla-assisted and entanglement-assisted process tomography leverages an extra copy of the system to indirectly identify resultant states “Quantum process tomography (QPT) deals with identifying an unknown quantum dynamical process. The first approach, introduced in 1996 and sometimes known as standard quantum process tomography (SQPT) involves preparing an ensemble of quantum states and sending them through the process, then using quantum state tomography to identify the resultant states.[17] Other techniques include ancilla-assisted process tomography (AAPT) and entanglement-assisted process tomography (EAPT) which require an extra copy of the system.  Each of the techniques listed above are known as indirect methods for characterization of quantum dynamics,”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants and isomorphisms disclosed by Ying (Invariants) in view of Perdix, and further in view of D’Ariano with the method of using quantum process tomography disclosed by Wikipedia (Quantum tomography).  One of ordinary skill in the art would have been motivated to make this modification in order to determine the state of the quantum process prior to the measurements (i.e. since the measurements disturb the process) (Wikipedia (Quantum tomography) Page 2 “Unlike a measurement on a single system, which determines the system's current state after the measurement (in general, the act of making a measurement alters the quantum state), quantum tomography works to determine the state(s) prior to the measurements”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Behera.  Ying (Invariants), Perdix and Behera are analogous art since they are in the same field of quantum program simulations.

With regard to claim 5, Ying (Invariants) in view of Perdix teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the testing comprises using a SWAP test to reduce assertions about unitary quantum programs to assertions about quantum states.

However Behera teaches:
wherein the testing comprises using a SWAP test to reduce assertions about unitary quantum programs to assertions about quantum states (Behera Page 5 the relation between two states in a single quantum circuit can be determined (assertions about unitary quantum programs) by measuring a separate single qubit (to assertions about quantum states) which could be used for reducing assertions (to reduce) “The swap test is depicted in Fig. 4, where the measurement of ancilla (first qubit) on a computational basis yields zero if the two states |Ψ> and |Ψ’> are equal.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix with the method of verifying a quantum circuit using a swap test disclosed by Behera.  One of ordinary skill in the art would have been motivated to make this modification in order to evaluate the performance of simulated implementations of the quantum process (Behera Page 6 “
    PNG
    media_image10.png
    87
    776
    media_image10.png
    Greyscale
”)

Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Broadbent et al. “Quantum One-.

With regard to claim 6, Ying (Invariants) in view of Perdix teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the testing comprises testing of single-shot behavior.

However Broadbent teaches:
wherein the testing comprises testing of single-shot behavior (Broadbent Abstract the quantum program can be compiled into a one-time program (testing of single-shot behavior) “A one-time program is a hypothetical device by which a user may evaluate a circuit on exactly one input of his choice, before the device self-destructs … Our main result is that any quantum circuit can be compiled into a one-time program as summing only the same basic one-time memory devices used for classical circuits”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix with the method of compiling the tested quantum program as a one-shot program disclosed by Broadbent.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of information learned by adversaries in a cryptographic implementation (Broadbent 344 
    PNG
    media_image11.png
    51
    799
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    32
    271
    media_image12.png
    Greyscale
).

With regard to claim 7, Ying (Invariants) in view of Perdix, and further in view of Broadbent teaches all the elements of the parent claim 6, and further teaches:
wherein the testing of single-shot behavior analyzes calls for each operation once (Broadbent Page 353 a simulator tests one-shot behavior using a single call to an oracle “the simulator is permitted only one-shot, black-box access to the ‘ideal functionality’ for Φ. We represent this ideal functionality by a single call to an oracle for U acting on registers (A, B, E) prepared by the simulator”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical).  Ying (Invariants), Perdix and Patrzyk (Graphical) are analogous art since they are in the same field of quantum program simulations.

With regard to claim 8, Ying (Invariants) teaches a method, the method comprising:
testing correctness of a quantum program by using assertions (Ying (Invariants) Page 823, Right invariants are used to the correctness of quantum programs “Of course, as in classical programming, the purpose of introducing invariants for quantum programs is to help us in their verification and analysis.  The following theorem shows that additive invariants can actually be used to prove partial correctness of quantum programs.”, and Page 818, Right “essential for verification of programs as well as analysis of algorithms. An invariant of a program at a location is an assertion that is always true when the location is reached.  It can be used to establish partial correctness of programs”)
about probabilities of incompatible measurements to test quantum states (Ying (Invariants) Page 819, Left the invariant is determined based on execution of the quantum program, where the quantum program comprises probabilities related to the state (about probabilities) “The abstract interpretation technique generates an invariant through an approximate symbolic execution of the program until an assertion is reached that remains unchanged by further execution”, and Page 820, Left measuring intermediate states prior to the invariant would change the operation of the quantum program (of incompatible measurements to test quantum states) “Measuring a classical system does not change its state, whereas the state of a quantum systems is changed after measuring it”)

against classical descriptions of expected states (Ying (Invariants) Page 823, Left an assertion O can be made for a quantum program 
    PNG
    media_image2.png
    132
    493
    media_image2.png
    Greyscale
, and Page 823, Right the assertion O is related to an expected value across resulting states after executing paths of the quantum program 
    PNG
    media_image3.png
    161
    466
    media_image3.png
    Greyscale
)

Ying (Invariants) further teaches:
the assertions are decomposed into independent measurements (Ying ((Invariants) 829, Right invariants are defined in terms of the measurements on three ancilla qubits 
    PNG
    media_image1.png
    294
    454
    media_image1.png
    Greyscale
)

wherein the assertions are decomposed into independent assertions based on Pauli X, Y, and X measurements.

However Perdix teaches:
independent measurements are based on Pauli operators (Perdix Page 3 
    PNG
    media_image4.png
    121
    772
    media_image4.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) with the method of observing classical outcomes using Pauli operators disclosed by Perdix.  One of ordinary skill in the art would have been motivated to make this modification in order to simulate desired quantum programs (Perdix Page 5 “any unitary transformation can be simulated by means of projective measurements only.”)

Ying (Invariants) in view of Perdix does not appear to explicitly disclose: that the method as one or more computer-readable media storing computer-executable instructions, which when executed by a processor cause the processor to perform the method.

However Patrzyk (Graphical) teaches:
teaches one or more computer-readable media storing computer-executable instructions, which when executed by a processor cause the processor to perform a method, the method comprising: (Patrzyk (Graphical) Page 46 the simulator comprises libraries and a software framework executing on a desktop (computer-executable instructions) “the Microsoft .NET Framework. The QuIDE core simulation library, QuIDE.dll, is thus a standalone C# library. The GUI-based QuIDE simulator is a WPF desktop application”, and Page 85 the simulator consumes memory (computer-readable media storing) “The second performance test included measuring the amount of the memory used by the simulators in the worst case”, and Page 86 the simulator execute with processors connected to memory (when executed by a processor) “Each of the simulators was run of the same computer, a laptop with the 2-core 4-thread 2.50 GHz Intel Core i5-2520M processor and the 8 GB of RAM memory”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix with the software simulator implemented on a desktop computer disclosed by Patrzyk (Graphical).  One of ordinary skill in the art would have been motivated to make this modification in order to support graphical representations of quantum computations and aid in their analysis (Patrzyk (Graphical) Page 33 “What is more, it did not support the graphical, circuit-based representation of quantum computations, which is used in the literature. … Author noticed, that a suitable tool for designing, analyzing and understanding quantum computations would have to be totally different.”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical), and further in view of Wang, D. “Weak, strong, and uniform quantum simulations” (henceforth “Wang (Weak)”).  Ying (Invariants), Perdix, Patrzyk (Graphical) and Wang (Weak) are analogous art since they are in the same field of quantum program simulations.

With regard to claim 9, Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical) teaches all the elements of the parent claim 8, and does not appear to explicitly disclose: wherein the testing is performed by a strong quantum simulator implemented in a classical computing device.

However Wang (Weak) teaches:
wherein the testing is performed by a strong quantum simulator implemented in a classical computing device. (Wang (Weak) Page 1, Left “the task of simulating quantum algorithms by classical computers, there could be different kinds of simulations, e.g., strong and weak simulations”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical) with the method of using a strong quantum (Wang (Weak) Page 1, Left “Recently, it was shown that some special kinds of quantum algorithms and quantum circuits can be efficiently simulated by classical computers”)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical), and further in view of Behera.  Ying (Invariants), Perdix, Patrzyk (Graphical) and Behera are analogous art since they are in the same field of quantum program simulations.

With regard to claim 10, Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical) teaches all the elements of the parent claim 8, and further teaches:
that a quantum circuit is analogous to a quantum program (Patrzyk (Graphical) Figure 5.3 
    PNG
    media_image7.png
    207
    636
    media_image7.png
    Greyscale
)

program into a quantum computing device; and running the quantum program on the quantum computing device. 

However Behera teaches:
loading the quantum circuit into a quantum computing device; and running the quantum circuit on the quantum computing device (Beher Figure 5 a quantum circuit to implement a secure cheque transaction 
    PNG
    media_image5.png
    137
    511
    media_image5.png
    Greyscale
, and Table 1 the same quantum circuit can be simulated or run experimentally (running the quantum circuit on the computing device), where the quantum circuit must be created on a device prior to running the experiment (loading the quantum circuit into a quantum computing device) 
    PNG
    media_image6.png
    203
    514
    media_image6.png
    Greyscale
)
(Behera Page 8 “In this process, by comparing both the theoretical and experimental density matrices of a quantum state, the accuracy of implementation can be tested”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical), and further in view of D’Ariano, and further in view of Wikipedia (Quantum tomography).  Ying (Invariants), Perdix, Patrzyk (Graphical), D’Ariano and Wikipedia (Quantum tomography) are analogous art since they are in the same field of quantum program simulations.

With regard to claim 11, Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical) teaches all the elements of the parent claim 8, and does not appear to explicitly disclose: wherein the testing comprises applying a Choi-Jamilkowski isomorphism to reduce assertions about quantum states.

However D’Ariano teaches:
testing a quantum algorithm (D’Ariano Page 280 “The existence of incompatible observations, on the other hand, is the big conceptual departure of quantum physics from classical physics: the latter has no complementarity, hence no need of choosing the test, every test resorting to a single one: … In theories à la Bohm one considers a privileged observation, building up a construction to connect all the other incompatible observations to the privileged one:,”)
applying a Choi-Jamilkowski isomorphism to allow for process tomography (D’Ariano Page 278-279 states can be purified using a Choi-Jamiolkowski isomorphism which allows for process tomography 
    PNG
    media_image8.png
    118
    517
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    69
    481
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical) with the method of purifying the states in a quantum algorithm disclosed by D’Ariano.  One of ordinary skill in the art would have been motivated to make this modification in order to allow for process tomography.



However Wikipedia (Quantum tomography) teaches:
using a process tomography to identify quantum states (Wikipedia (Quantum tomography) ancilla-assisted and entanglement-assisted process tomography leverages an extra copy of the system to indirectly identify resultant states “Quantum process tomography (QPT) deals with identifying an unknown quantum dynamical process. The first approach, introduced in 1996 and sometimes known as standard quantum process tomography (SQPT) involves preparing an ensemble of quantum states and sending them through the process, then using quantum state tomography to identify the resultant states.[17] Other techniques include ancilla-assisted process tomography (AAPT) and entanglement-assisted process tomography (EAPT) which require an extra copy of the system.  Each of the techniques listed above are known as indirect methods for characterization of quantum dynamics,”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants and isomorphisms disclosed by Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical), and further in view of D’Ariano with the method of using quantum process tomography disclosed by Wikipedia (Wikipedia (Quantum tomography) Page 2 “Unlike a measurement on a single system, which determines the system's current state after the measurement (in general, the act of making a measurement alters the quantum state), quantum tomography works to determine the state(s) prior to the measurements”)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical), and further in view of Behera.  Ying (Invariants), Perdix, Patrzyk (Graphical) and Behera are analogous art since they are in the same field of quantum program simulations.

With regard to claim 12, Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical) teaches all the elements of the parent claim 8, and does not appear to explicitly disclose: wherein the testing comprises using a SWAP test to reduce assertions about unitary quantum programs to assertions about quantum states.

However Behera teaches:
wherein the testing comprises using a SWAP test to reduce assertions about unitary quantum programs to assertions about quantum states (Behera Page 5 the relation between two states in a single quantum circuit can be determined (assertions about unitary quantum programs) by measuring a separate single qubit (to assertions about quantum states) which could be used for reducing assertions (to reduce) “The swap test is depicted in Fig. 4, where the measurement of ancilla (first qubit) on a computational basis yields zero if the two states |Ψ> and |Ψ’> are equal.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical) with the method of verifying a quantum circuit using a swap test disclosed by Behera.  One of ordinary skill in the art would have been motivated to make this modification in order to evaluate the performance of simulated implementations of the quantum process (Behera Page 6 “
    PNG
    media_image10.png
    87
    776
    media_image10.png
    Greyscale
”)

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical), and further in view of Broadbent.  Ying (Invariants), Perdix, Patrzyk (Graphical) and Broadbent are analogous art since they are in the same field of quantum programs.

With regard to claim 13, Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical) teaches all the elements of the parent claim 8, and does not appear to explicitly disclose: wherein the testing comprises testing of a single-shot behavior.

However Broadbent teaches:
wherein the testing comprises testing of single-shot behavior (Broadbent Abstract the quantum program can be compiled into a one-time program (testing of single-shot behavior) “A one-time program is a hypothetical device by which a user may evaluate a circuit on exactly one input of his choice, before the device self-destructs … Our main result is that any quantum circuit can be compiled into a one-time program as summing only the same basic one-time memory devices used for classical circuits”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix, and further in view of Patrzyk (Graphical) with the method of compiling the tested quantum program as a one-shot program disclosed by Broadbent.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of information learned by adversaries in a cryptographic implementation (Broadbent 344 
    PNG
    media_image11.png
    51
    799
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    32
    271
    media_image12.png
    Greyscale
).

With regard to claim 14
wherein the testing of the single-shot behavior analyzes calls for each operation once (Broadbent Page 353 a simulator tests one-shot behavior using a single call to an oracle “the simulator is permitted only one-shot, black-box access to the ‘ideal functionality’ for Φ. We represent this ideal functionality by a single call to an oracle for U acting on registers (A, B, E) prepared by the simulator”)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Bettelli et al. “Toward an architecture for quantum programming” (henceforth “Bettelli”).  Ying (Invariants), Perdix and Bettelli are analogous art since they are in the same field of quantum program simulations.

With regard to claim 15, Ying (Invariants) teaches a method, the method comprising:
testing correctness of a quantum program by using assertions (Ying (Invariants) Page 823, Right invariants are used to the correctness of quantum programs “Of course, as in classical programming, the purpose of introducing invariants for quantum programs is to help us in their verification and analysis.  The following theorem shows that additive invariants can actually be used to prove partial correctness of quantum programs.”, and Page 818, Right “essential for verification of programs as well as analysis of algorithms. An invariant of a program at a location is an assertion that is always true when the location is reached.  It can be used to establish partial correctness of programs”)
about exact probabilities of incompatible measurements to test quantum states (Ying (Invariants) Page 819, Left the invariant is determined based on execution of the quantum program, where the quantum program comprises probabilities related to the state (about probabilities) “The abstract interpretation technique generates an invariant through an approximate symbolic execution of the program until an assertion is reached that remains unchanged by further execution”, and Page 820, Left measuring intermediate states prior to the invariant would change the operation of the quantum program (of incompatible measurements to test quantum states) “Measuring a classical system does not change its state, whereas the state of a quantum systems is changed after measuring it” , and Page 829, Right invariants are defined in terms of the measurements on three ancilla qubits (of incompatible measurements to test quantum states) 
    PNG
    media_image1.png
    294
    454
    media_image1.png
    Greyscale
)
against classical descriptions of expected states (Ying (Invariants) Page 823, Left an assertion O can be made for a quantum program 
    PNG
    media_image2.png
    132
    493
    media_image2.png
    Greyscale
, and Page 823, Right the assertion O is related to an expected value across resulting states after executing paths of the quantum program 
    PNG
    media_image3.png
    161
    466
    media_image3.png
    Greyscale
)

Ying (Invariants) does not appear to explicitly disclose: wherein the incompatible measurements are associated with the X, Y, and Z Pauli operators.

	However Perdix teaches:
incompatible measurements are based on Pauli operators (Perdix Page 3 
    PNG
    media_image4.png
    121
    772
    media_image4.png
    Greyscale
)
(Perdix Page 5 “any unitary transformation can be simulated by means of projective measurements only.”)

Ying (Invariants) in view of Perdix does not appear to explicitly disclose: the method as a system, comprising a quantum computing device; and a classical computing device in communication with the quantum computing device and adapted to perform the method.

However Bettelli teaches:
a system, comprising: a quantum computing device; and a classical computing device in communication with the quantum computing device and adapted to perform the method (Bettelli Figure 1 
    PNG
    media_image13.png
    200
    603
    media_image13.png
    Greyscale
)
(Bettelli Abstract “a template high level quantum language is presented which complements a generic general purpose classical language with a set of quantum primitives. The underlying scheme involves a run-time environment which calculates the byte-code for the quantum operations and pipes it to a quantum device controller or to a simulator. This language can compactly express existing quantum algorithms and reduce them to sequences of elementary operations”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Bettelli, and further in view of Wang (Weak).  Ying (Invariants), Perdix, Bettelli and Wang (Weak) are analogous art since they are in the same field of quantum program simulations.

With regard to claim 16, Ying (Invariants) in view of Petrix, and further in view of Bettelli teaches all the elements of the parent claim 15, and does not appear to explicitly disclose: wherein the testing is performed by a strong quantum simulator implemented in a classical computing device.

However Wang (Weak) teaches:
wherein the testing is performed by a strong quantum simulator implemented in a classical computing device. (Wang (Weak) Page 1, Left “the task of simulating quantum algorithms by classical computers, there could be different kinds of simulations, e.g., strong and weak simulations”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix, and further in view of Bettelli with the method of using a strong quantum simulator to simulation a quantum algorithm disclosed by Wang (Weak).  One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently simulate quantum algorithms (Wang (Weak) Page 1, Left “Recently, it was shown that some special kinds of quantum algorithms and quantum circuits can be efficiently simulated by classical computers”)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Bettelli, and further in view of Behera, and further in view of Patrzyk.  Ying (Invariants), Perdix, Bettelli, Behera and Patrzyk are analogous art since they are in the same field of quantum program simulations.

With regard to claim 17, Ying (Invariants) in view of Perdix, and further in view of Bettelli teaches all the elements of the parent claim 15, and does not appear to explicitly 

However Behera teaches:
loading the quantum circuit into a quantum computing device; and running the quantum circuit on the quantum computing device (Beher Figure 5 a quantum circuit to implement a secure cheque transaction 
    PNG
    media_image5.png
    137
    511
    media_image5.png
    Greyscale
, and Table 1 the same quantum circuit can be simulated or run experimentally (running the quantum circuit on the computing device), where the quantum circuit must be created on a device prior to running the experiment (loading the quantum circuit into a quantum computing device) 
    PNG
    media_image6.png
    203
    514
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of testing the correctness of (Behera Page 8 “In this process, by comparing both the theoretical and experimental density matrices of a quantum state, the accuracy of implementation can be tested”)

Ying (Invariants) in view of Perdix, and further in view of Bettelli, and further in view of Behera does not appear to explicitly disclose: that the quantum circuit is analogous to a quantum program.

However Patrzyk (Graphical) teaches:
converting between a quantum circuit and code representation of a quantum process (Patrzyk (Graphical) Figure 5.3 
    PNG
    media_image7.png
    207
    636
    media_image7.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the implementation of quantum circuits (Patrzyk (Graphical) 40 “QuIDE enables users to build quantum algorithms by designing quantum circuits graphically or by write program source code with functions from QuIDE simulation library.”)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, Bettelli, and further in view of D’Ariano, and further in view of Wikipedia (Quantum tomography).  Ying (Invariants), Perdix, Bettelli, D’Ariano and Wikipedia (Quantum tomograph) are analogous art since they are in the same field of quantum program simulations.

With regard to claim 18, Ying (Invariants) in view of Perdix, and further in view of Bettelli, teaches all the elements of the parent claim 15, and does not appear to explicitly disclose: wherein the testing comprises applying a Choi-Jamilkowski isomorphism to reduce assertions about quantum states.

However D’Ariano teaches:
testing a quantum algorithm (D’Ariano Page 280 “The existence of incompatible observations, on the other hand, is the big conceptual departure of quantum physics from classical physics: the latter has no complementarity, hence no need of choosing the test, every test resorting to a single one: … In theories à la Bohm one considers a privileged observation, building up a construction to connect all the other incompatible observations to the privileged one:,”)
applying a Choi-Jamilkowski isomorphism to allow for process tomography (D’Ariano Page 278-279 states can be purified using a Choi-Jamiolkowski isomorphism which allows for process tomography 
    PNG
    media_image8.png
    118
    517
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    69
    481
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix, and further in view of Bettelli with the method of purifying the states in a quantum algorithm disclosed by D’Ariano.  One of ordinary skill in the art would have been motivated to make this modification in order to allow for process tomography.

Ying (Invariants) in view of Perdix, and further in view of Bettelli, and further in view of D’Ariano does not appear to explicitly teach: that the isomorphism reduces assertions about quantum states.

However Wikipedia (Quantum tomography) teaches:
using a process tomography to identify quantum states (Wikipedia (Quantum tomography) ancilla-assisted and entanglement-assisted process tomography leverages an extra copy of the system to indirectly identify resultant states “Quantum process tomography (QPT) deals with identifying an unknown quantum dynamical process. The first approach, introduced in 1996 and sometimes known as standard quantum process tomography (SQPT) involves preparing an ensemble of quantum states and sending them through the process, then using quantum state tomography to identify the resultant states.[17] Other techniques include ancilla-assisted process tomography (AAPT) and entanglement-assisted process tomography (EAPT) which require an extra copy of the system.  Each of the techniques listed above are known as indirect methods for characterization of quantum dynamics,”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined method of testing the correctness of quantum programs using invariants and isomorphisms disclosed by Ying (Invariants) in view of Perdix, and further in view of Bettelli, and further in view of D’Ariano with the method of using quantum process tomography disclosed by Wikipedia (Quantum tomography).  One of ordinary skill in the art would have been motivated to make this modification in order to determine the state of the quantum process prior to the measurements (i.e. since the measurements disturb the process) (Wikipedia (Quantum tomography) Page 2 “Unlike a measurement on a single system, which determines the system's current state after the measurement (in general, the act of making a measurement alters the quantum state), quantum tomography works to determine the state(s) prior to the measurements”)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Bettelli, and further in view of Behera.  Ying (Invariants), Perdix, Bettelli and Behera are analogous art since they are in the same field of quantum program simulations.

With regard to claim 19, Ying (Invariants) in view of Perdix, and further in view of Bettelli teaches all the elements of the parent claim 15, and does not appear to explicitly disclose: wherein the testing comprises using a SWAP test to reduce assertions about unitary quantum programs to assertions about quantum states.

However Behera teaches:
wherein the testing comprises using a SWAP test to reduce assertions about unitary quantum programs to assertions about quantum states (Behera Page 5 the relation between two states in a single quantum circuit can be determined (assertions about unitary quantum programs) by measuring a separate single qubit (to assertions about quantum states) which could be used for reducing assertions (to reduce) “The swap test is depicted in Fig. 4, where the measurement of ancilla (first qubit) on a computational basis yields zero if the two states |Ψ> and |Ψ’> are equal.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix, and further in view of Bettelli with the method of verifying a quantum circuit using a swap test disclosed by Behera.  One of ordinary skill in the art would have been motivated to make this modification in order to evaluate the performance of simulated implementations of the quantum process (Behera Page 6 “
    PNG
    media_image10.png
    87
    776
    media_image10.png
    Greyscale
”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Bettelli, and further in view of Broadbent.  Ying (Invariants), Perdix, Bettelli and Broadbent are analogous art since they are in the same field of quantum programs.

With regard to claim 20, Ying (Invariants) in view of Perdix, and further in view of Bettelli teaches all the elements of the parent claim 15, and does not appear to explicitly disclose: wherein the testing comprises analyzing calls for each operation once.

However Broadbent teaches:
wherein the testing comprises analyzing calls for each operation once (Broadbent Page 353 a simulator tests one-shot behavior using a single call to an oracle “the simulator is permitted only one-shot, black-box access to the ‘ideal functionality’ for Φ. We represent this ideal functionality by a single call to an oracle for U acting on registers (A, B, E) prepared by the simulator”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix, and further in view of Bettelli with the method of compiling the tested quantum program as a one-shot program disclosed by Broadbent.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of information learned by adversaries in a cryptographic implementation (Broadbent 344 
    PNG
    media_image11.png
    51
    799
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    32
    271
    media_image12.png
    Greyscale
).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ying (Invariants) in view of Perdix, and further in view of Montina, A. “State-space dimensionality in short-memory hidden-variable theories” (henceforth “Montina”).  Ying (Invariants), Perdix and Montina are analogous art since they are in the same field of quantum programs.

claim 22, Ying (Invariants) in view of Perdix teaches all the elements of the parent claim 21, and further does not appear to explicitly disclose: finding probabilities of measuring zero for each of the X, Y, and Z Pauli operators.

However Montina teaches:
finding probabilities of measuring zero for each of the X, Y, and Z Pauli operators (Montina Page 2-3 the quantum state Psi is represented by Block vector v having a defined probability of taking a zero index value (finding probabilities of measuring zero), which is associated with Pauli matrices for x/y/z (for each of the X, Y, and Z Pauli operators), the quantum state having a defined probability of being in the zero state depending on the state (finding probability of measuring zero) 
    PNG
    media_image14.png
    159
    339
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    64
    336
    media_image15.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of testing the correctness of quantum programs using invariants disclosed by Ying (Invariants) in view of Perdix with the method of computing the probability of a state having an index value of zero based (Montina Abstract “Here we analyze in more detail this hypothesis introducing the concept of invertible process and report a proof that makes clearer the role played by the topology of the hidden-variable space … A method for generating the economical non-Markovian model for the qubit is also presented”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Granade et al. “QInfer: Statistical inference software for quantum applications” teaches specific measurement given quantum density matrix can be computed, and multi-dimensional Pauli measurements on a qubit are related to a distribution of measurements.
Sabry et al. “Modeling Quantum Computing in Haskell” teaches quantum values are constructed which are analogous to a superposition of Boolean values having associated probabilities of being true/false.
Koh, D. “FURTHER EXTENSIONS OF CLIFFORD CIRCUITS AND THEIR CLASSICAL SIMULATION COMPLEXITIES” teaches the difference between weak and strong quantum program simulations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129